Citation Nr: 1030423	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for shingles, active dental caries, photophobia, a heart 
disability, periodontitis, lumbosacral degenerative disc disease, 
peripheral neuropathy of the upper and lower extremities, kidney 
stones, a disability manifested by fatigability and a psychiatric 
disorder, based on medical treatment for Hodgkin's disease 
provided at the Erie, Pennsylvania Department of Veterans Affairs 
(VA) Medical Center beginning in January 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1988 to March 1992.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the VA.  In 
February 2010, the Veteran testified at a travel Board hearing 
before the undersigned Veterans Law Judge; a copy of the 
transcript of that hearing is of record.  At the hearing, the 
Veteran submitted additional evidence (articles from medical 
journals) that was not reviewed by the RO.  However, he waived RO 
consideration of the additional evidence, permitting the Board to 
consider such records in the first instance.  See 38 C.F.R. § 
20.1304(c).  Hence, the additional evidence is being considered.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

With regard to his claim for benefits under 38 U.S.C.A. § 1151, 
the Veteran contends, in essence, that he sustained shingles, 
active dental caries, photophobia, a heart disability, 
periodontitis, lumbosacral degenerative disc disease, peripheral 
neuropathy of the upper and lower extremities, kidney stones, a 
disability manifested by fatigability and a psychiatric disorder 
because of the VA treatment he received (or failed to receive) at 
the Erie, Pennsylvania VA Medical Center (VAMC) for Hodgkin's 
disease beginning in January 2004.
The record shows that the Veteran telephoned a VA After Hour Call 
Care Center complaining of lumps and swollen glands of the neck 
of one days' duration.  He was advised to go the nearest VA 
emergency room for evaluation.  He indicated that he was a truck 
driver and would go to the emergency room at the Louisville VAMC; 
which he did on January 1, 2004.  The Veteran testified during 
the February 2010 travel Board hearing that he was ultimately 
diagnosed with Hodgkin's disease at the Erie VAMC in January 
2004.  Thereafter, he received medical treatment at VA facilities 
in Erie, Pittsburgh, Nashville, Mountain Home and North Little 
Rock.  During the February 2010 travel Board hearing, the Veteran 
also mentioned receiving treatment at a Community Based 
Outpatient Clinic (COBC) in Oklahoma.  While many of these VA 
treatment records are included in the claims file, it appears 
that many others (including, but not limited to: copies of any 
consent form signed by the Veteran in association with his 
chemotherapy treatment at the Erie VAMC in 2004 and 2005; the 
Oklahoma CBOC records; Nashville VA treatment records dated in 
2005 and hospitalization records dated in April 2006; and 
treatment records from the Little Rock VAMC dated from 2006 to 
2010) remain outstanding.  The AMC/RO should obtain and associate 
with the claims file all outstanding VA treatment records.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

In addition, VA examination reports the record shows that the 
Veteran has been diagnosed with active dental caries, 
periodontitis and adjustment disorder with depressed mood.  
Although the Veteran underwent VA dental and psychiatric 
examinations in 2008, the examiners did not provide an opinion as 
to whether it is at least as likely as not that the Veteran has 
any active dental caries, periodontitis, or adjustment disorder 
with depressed mood as a result of VA treatment.  Therefore, the 
AMC/RO should do so on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA which 
treated the Veteran for shingles, active 
dental caries, photophobia, a heart 
disability, periodontitis, lumbosacral 
degenerative disc disease, peripheral 
neuropathy of the upper and lower 
extremities, kidney stones, a disability 
manifested by fatigability and a 
psychiatric disorder since January 2004.  
Of particular interest are any outstanding 
VA handwritten reports, signed consent 
documents, nursing notes, physician's 
notes, consultations reports, tests, and 
imaging studies from the Erie VAMC, the 
Oklahoma CBOC, the Nashville VAMC and the 
Little Rock VAMC.  Those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the veteran should be 
afforded a VA dental examination to 
evaluate his dental status.  All indicated 
tests and studies are to be performed, and 
a comprehensive pre-and post Hodgkin's 
disease dental history are to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the dentist for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the dentist.  Following a 
review of the record, and an evaluation of 
the Veteran, the dentist is to opine 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran has any active dental caries or 
periodontitis, or other dental disorders as 
caused or aggravated by VA treatment he 
received for Hodgkin's disease beginning in 
January 2004.

3.  The veteran should be afforded a VA 
mental disorders examination to evaluate 
his psychiatric status.  All indicated 
tests and studies are to be performed, and 
a comprehensive medical, social, 
educational and occupational history is to 
be obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the psychiatrist 
or psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  Following a review 
of the record, and an evaluation of the 
Veteran, the psychiatrist or psychologist 
is to opine whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran has an acquired 
psychiatric disorder caused or aggravated 
by VA treatment he received for Hodgkin's 
disease beginning in January 2004.

4.  For the remaining issues, after the 
requested records have been received and 
associated with the claims folder, the 
AMC/RO should review the file to determined 
whether any additional development, 
including medical examinations, or medical 
opinions are required.  Steps should be 
undertaken to have the Veteran scheduled 
for any needed evaluations, or to have 
medical opinions obtained.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  After completion of the above and any 
additional development deemed necessary, to 
include any additional VA examinations, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


